COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §

                                                 §               No. 08-08-00156-CV

 IN RE: JOHNNIE LEE CARTER,                      §         AN ORIGINAL PROCEEDING

                   Relator.                      §                 IN MANDAMUS

                                                 §

                                                 §


MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Johnnie Lee Carter, has filed a pro se petition for writ of mandamus seeking an order

compelling the Honorable Linda Chew, Judge of the 327th District Court, to vacate her order

granting nonsuit nunc pro tunc.

       Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d
833, 839-40 (Tex. 1992) (orig. proceeding). In addition, there must be no other adequate remedy at

law. Id. at 840. Based on the petition and record before us, Mr. Carter has failed to demonstrate he

is entitled to mandamus relief. See TEX .R.APP .P. 52.8. Therefore, we deny the petition.


May 8, 2008
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating